DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5, 11-13, and 19-20 are objected to because of the following grammatical informalities: “rotational speed of compressor” as recited in claims 3 and 11. The corresponding dependent claims are objected to by virtue of their claim dependency. These objections may be overcome by inserting --the --before “compressor” in the above phrase in claims 3 and 11. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitade (JP 5-136 A) in view of Freudenberger et al. (US 2004/0264645; hereinafter Freudenberger) and Kühn et al. (US 2015/0272525; hereinafter Kühn). 

Regarding claim 1, Kitade discloses an x-ray emitter (fig. 5), comprising: an x-ray tube (7), the x-ray tube including an x-ray tube housing (for 7), an anode for generating x-rays (9); an x-ray emitter 
However, Kitade fails to disclose an evacuated housing, a cathode for emitting electrons and an anode for generating x-rays as a function of the electrons, and a pressure ratio greater than 1.3.  
Freudenberger teaches an evacuated housing, a cathode for emitting electrons and an anode for generating x-rays as a function of the electrons (par. 4). Kühn teaches any desired pressure ratio (par. 44). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kitade with the teaching of Freudenberger, since one would have been motivated to make such a modification for higher efficiency.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kitade with the pressure ratio greater than 1.3, since where the general conditions of a claim are in the prior art, discovering the optimum or working ranges involves only routine skill in the art (Kühn: par. 44). One would have been motivated to make such a modification for faster cooling.  

Regarding claim 2, Kitade discloses wherein the x-ray emitter housing (12) and the x-ray tube housing (of 7) are embodied as a turbine-shaped compressors for forcing the convection (via the rotation of 12).

Regarding claims 6 and 14, Kitade discloses wherein the pressure ratio is greater than 1. 
However, Kitade fails to disclose wherein the pressure ratio is greater than 2. 
ühn: par. 44). One would have been motivated to make such a modification for faster cooling.  

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitade, Freudenberger, and Kühn as applied to claims 1-2 above, and further in view of Heuse (US 2900543). 

Regarding claims 3 and 11, Kitade as modified above suggests claims 1-2. Kitade further discloses wherein the anode (9) rotates with a shaft (fig. 5), rotating relative to the x-ray emitter housing (10).
However, Kitade fails to disclose wherein the compressor includes a number of turbine blades for forcing the convection and wherein the number of turbine blades are mounted on the rotating shaft so that a rotational speed of the anode and a rotational speed of compressor depend on one another.
 Heuse teaches wherein the compressor includes a number of turbine blades (19) for forcing the convection and wherein the number of turbine blades are mounted on the rotating shaft (18) so that a rotational speed of the anode (2) and a rotational speed of compressor (with 19) depend on one another.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kitade with the teaching of Heuse, since one would have been motivated to make such a modification for improved cooling (Heuse: col. 1:63-66).  

Regarding claims 4 and 12, Kitade as modified above suggests claims 3 and 11. 

Freudenberger teaches wherein the x-ray tube is embodied as a rotary piston x-ray tube, and wherein a rotational speed of the x-ray tube housing corresponds to the rotational speed of the anode (par. 5).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kitade with the teaching of Freudenberger, since these x-ray tubes were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for more cooling.  

Regarding claims 5 and 13, Kitade discloses wherein the x-ray tube is embodied as a rotary anode (9) x-ray tube (fig. 5), and wherein the x-ray tube housing (7) is stationary relative to the x-ray emitter housing (10).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitade, Freudenberger, and Kühn as applied to claims 1-2 above, and further in view of Wandke et al. (US 2009/0225951; hereinafter Wandke). 
Kitade as modified above suggests claims 1-2. Kitade further discloses a gaseous flow with forced convection (with 12).  
However, Kitade fails to disclose wherein the x-ray tube housing includes an x-ray beam exit window, wherein the x-ray emitter includes a cooling plate including a number of holes for impingement cooling and wherein the cooling plate including the number of holes is aligned relative to the x-ray beam 
Wandke teaches wherein the x-ray tube housing includes an x-ray beam exit window (22), wherein the x-ray emitter includes a cooling plate (40) including a number of holes (60) for impingement cooling and wherein the cooling plate (40) including the number of holes (60) is aligned relative to the x-ray beam exit window (22) so that a flow (of the cooling fluid) directed through the cooling plate (40) as a function of the forced flow strikes the x-ray beam exit window (22) for the impingement cooling.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kitade with the teaching of Wandke, since these cooling means were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for more cooling (Wandke: fig. 1).  

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitade, Freudenberger, and Kühn as applied to claims 1-2 above, and further in view of Radley et al. (US 2007/0140420; hereinafter Radley). 
Kitade as modified above suggests claims 1-2. 
However, Kitade fails to disclose wherein the x-ray emitter includes a cooling plate including a number of needles for a pin-fin cooling and wherein the number of needles of the cooling plate are fastened to the x-ray tube housing so that a gaseous current directed between the needles as a function of the forced convection, strikes the x-ray tube housing for cooling purposes.
Radley teaches wherein the x-ray emitter includes a cooling plate (1145) including a number of needles for a pin-fin cooling (par. 133) and wherein the number of needles of the cooling plate are 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kitade with the teaching of Radley, since these cooling means were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute and/or combine. One would have been motivated to make such a modification for more cooling (Radley: par. 133). Furthermore, such an arrangement is just rearrangement of parts of an invention which only involves routine skill in the art. 
  
Claims 9-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitade, Freudenberger, Kühn, and Heuse as respectively applied to claims 1-3 above, and further in view of Sahin Nomaler et al. (US 2011/0158382; hereinafter Sahin). 

Regarding claims 9, 17, and 19, Kitade as modified above suggests claims 1-3. Kitade further discloses a computed tomography device (1), comprising: a rotating carrier ring (2), wherein the rotating carrier ring includes the x-ray emitter (3) and an x-ray detector (5).
However, Kitade fails to disclose a stationary carrier ring.
Sahin teaches a stationary carrier ring (pars. 5-8). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kitade with the teaching of Sahin, since one would have been motivated to make such a modification for mechanical stability (Sahin: par. 5). 

Regarding claims 10, 18, and 20, Kitade discloses wherein the computed tomography device (1) is embodied so that the convection of the gaseous cooling medium (via 12), forced by the compressor (via 12) of the x-ray emitter (3), is amplified by an intrinsic rotation of the rotating carrier ring (2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884